DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.  Regarding amended claim 1, applicant argues on page 15, that “the second portion of the traces 20 extends along an entirety of the side of the display area (e.g., the lower side) which opposes the side of the display area (e.g., the upper side) at which the resistance detection circuitry 68 is disposed. FIGs. 6-8 disclose a similar configuration. Thus, Wurzel does not teach or suggest the above-identified limitations of Claim 1”. Examiner respectfully disagrees.  The second portion does not necessarily have to be the bottom portion of Wurzel (Fig. 5).  The second portion may be the top portion of traces which does not appear to extend along the entirety of the display area.  Therefore, Wurzel discloses the limitation of a second portion which “extends along less than an entirety of a second side of the display area”. However, as applicant has amended claim 1 to further limit the claim, a new ground(s) of rejection is made in view of  newly found prior art and the new ground of rejection does not rely on the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Regarding amended claim 12, applicant argues “Wurzel does not teach or suggest comparing the resistances of segments of traces 20 disposed on the same side of the display panel 60”.  Examiner has considered applicant’ arguments but arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11-13, 16-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzel et al., US 20130082843 in view of Zhang et al., US 20180053466 
Regarding claim 1, Wurzel discloses a display device (Title), comprising: 
a defect inspection circuit (Fig.8; resistance detection circuitry 68 is used to monitor whether display panel is within tolerance);  and 
a display panel comprising a substrate including a display area in which an image is displayed (Figs. 5-8; active display area 66 of display panel 60), and a peripheral area positioned outside the display area (Fig. 5-8; dead zone 62), wherein the display panel comprises at least one sensing wire positioned in the peripheral area and connected to the defect inspection circuit circuit (Fig.5-8; traces 20 connected to resistance detection circuitry 68),
Wherein the at least one sensing wire comprises a first portion and a second portion (Fig. 5-8; traces comprise multiple portions along sides  which may be a first and second portion), wherein the first portion extends along a first side of the display area (Fig.5-8; the traces 20 run along the four sides of the display area, for example a long side may be a first portion), the first side of the display area opposes a first side of the substrate (Figs. 5-8; e.g. a right side of the display area 66 opposing a right side of the panel 60 ), and the first portion extends between the first side of the display area and the first side of the substrate (Figs. 5-8; e.g. trace 20 is between the right side of the display area 66 and panel 60) and is longer than the first side of the display area (Fig. 5-8; e.g. trace 20 is longer than the right side of the display area 66);
Wherein the second portion is connected to the first portion (Fig. 5; bottom portion of traces), and the second side of the display area is adjacent to the first side of the display area and opposes a third side of the display area (Fig. 5-8; bottom part of display area is next to a left and right part and opposes a top part)
wherein the defect inspection circuit is disposed adjacent to the third side of the display area  (Fig. 5-9; circuitry 68 is disposed next to a third side of the display area. Note: Claim does not disclose the metes and bounds of the term adjacent. The plain meaning of the term adjacent is defined as “not distant”.  Therefore, a defect inspection circuit which is not distant from a third side meets this limitation) and comprises: a resistance detection circuit that detects a resistance of the at least one sensing wire based on an output signal corresponding to the at least one sensing wire (Fig.5-8; 13; node 70 and 76, corresponding to sense1 and sense2 are connected to the resistance detection circuitry 68.  Resistance detection Circuitry 68 detects the resistance of the traces 20 based on the output signals at nodes 70 and 76);  
a memory that stores a first resistance information related to the resistance of the at least one sensing wire detected in a first inspection operation (Fig. 8, 22; data processing system 84 can comprise a memory. As shown in fig. 22, step 268 and 272, upper tolerance and lower tolerance resistance values are used to compare to the resistance values to ensure a proper display panel; i.e. tolerance values are related to resistance detected based on normal display panel conditions);
(Fig. 22; step 268, 272; comparison operation between the resistances detected and the upper and lower tolerance; Note: BRI of comparator is a device which compares two values [Merriam-Webster]), wherein the second resistance information is related to the resistance of the at least one sensing wire detected in a second inspection operation that is performed at a different time than the first inspection operation (Fig. 22; In step 266, the resistance information is calculated which is at a different time that the baseline values for the upper and lower tolerance. See also claim 9, which teaches comparison of resistances values taken at different times). 
Wurzel is silent in wherein the second portion extends along less than an entirety of a second side of the display area. However, Zhang is in the field of detecting defects concerning displays and discloses wherein a sensing wire comprises a first and second portion and wherein the second portion extends along less than an entirety of a second side of the display area (See Fig. 8; line 80 extends along the left side of display and along less than an entirety of a top side of display.  Line 80 is formed as a loop as stated in para [0042] and having the end connection path 80-2 which does not run along an entirety of the top portion of display).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate a loop type connection as taught by Zhang into Wurzel for the benefit of detecting a position or location of a possible defect in the display as having two loops running along two separate edges will allow for greater accuracy in detecting the side which the defect occurs.

Regarding claim 11, Wurzel teaches wherein the resistance detection circuit further comprises a determining circuit that determines whether a detected resistance of the at least one 

Regarding claim 12, Wurzel discloses a display device (Title; display panel), comprising: 
a defect inspection circuit (Fig.8; resistance detection circuitry 68 is used to monitor discontinuity which can be caused by a defect);  and 
a display panel comprising a display area in which an image is displayed (Figs. 5-8; active display area 66 of display panel 60), and a peripheral area positioned outside the display area (Fig. 5-8; dead zone 62), wherein the display panel comprises a plurality of sensing wires positioned in the peripheral area and connected to the defect inspection circuit (Fig.5-8; traces 20 connected to resistance detection circuitry 68), 
wherein the at least one sensing wire extends along the display panel adjacent and parallel to an entirety of at least one side of the display area (Fig.5-8; the traces 20 run parallel to the four sides of the display area),
wherein the defect inspection circuit comprises: a resistance detection circuit that detects a resistance of each of the plurality of sensing wires based on a plurality of output signals corresponding to the plurality of sensing wires (Fig.5-8; 13; node 70 and 76, corresponding to sense1 and sense2 are connected to the resistance detection circuitry 68.  Resistance detection Circuitry 68 detects the resistance of the traces 20 based on the output signals at nodes 70 and 76 ); and 
(Fig. 5-8, 13, 18; As shown in Fig. 18, comparator 202 compares the output signals at sense1 and sense2, which correspond to resistances of the traces 20 at different points, with each other and outputs value comp1).
Wurzel is silent in wherein the comparing the different ones of the plurality of resistances of the plurality of sensing wires includes the sensing wires being disposed on a same side of the display area. However, Zhang is in the field of detecting defects concerning displays and discloses comparing resistances of sensing wires, wherein the sensing wires are disposed on a same side of the display area (Fig. 8; Para [0044]; switching of switches SW1 to SWN creates short between lines 80-1 and 80-3 therefore, each switching on of SW1 to SWN is considered a different segment and as seen in Fig. 8, each segments are disposed on a same side [left side] of a display area [i.e. Segment 1, SG1, having SW1; segment 2, SG2, having SW2, etc. ].  The resistance of each of the segments can be determined by circuitry 44 [see fig. 9] and processed to determine whether any segment is high as stated in par [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate detecting a resistance of wires disposed in a same side as taught by Zhang into Wurzel for the benefit of detecting a location as well as a distance of a possible defect.  One would be motivated to determine the resistance of wires which are in close proximity and along a same side as this technique would allow for a more precise measurement of the location of defects such as how far along the edge of the display the possible defect is located.    
Regarding claim 13, Wurzel teaches a memory that stores the first resistance comparison value, wherein the first resistance comparison value is obtained in a first inspection operation 
	Regarding claim 16, Wurzel teaches wherein the display panel further comprises a voltage transmitting line positioned in the peripheral area, wherein the voltage transmitting line transmits a common voltage, the plurality of sensing wires comprises a first sensing wire positioned between the voltage transmitting line and the display area, and a first end and a second end of the first sensing wire are connected to the resistance detection circuit (Fig. 5-13). 
Regarding claim 17, Wurzel teaches wherein the peripheral area of the display panel comprises a bending region that is bent or bendable (Fig. 5), the plurality of sensing wires comprises a first sensing wire extending along a periphery of the display area, and a second sensing wire comprising a portion that is positioned at the bending region (Fig. 5; wires 20 have bent and comprises 4 wires around display area), the second sensing wire detects a defect in the bending region (Fig. 5; resistance increase with defect is detected), a first end and a second end of the first sensing wire are connected to the resistance detection circuit, and a first end and a second end of the second sensing wire are connected to the resistance detection circuit (Fig.5; all wires connected to the circuitry 68). Wurzel is silent wherein the second sensing wire is shorter than the first sensing wire.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a desired length of wire, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would be motivated to do so in order to customize the wire to the spacing available in the display elements.
Regarding claim 18, Wurzel teaches a voltage transmitting line positioned in the peripheral area, wherein the voltage transmitting line transmits a common voltage, wherein the 
 	Regarding claim 19, Wurzel teaches wherein the second sensing wire is positioned between an edge of the display panel and the first sensing wire in the bending region (Fig. 5; wire 20 closest to the edge of the display panel being the second sensing wire and any of the other wires being the first sensing wire).

Regarding claim 20, Wurzel discloses a method of inspecting a display device for a defect (Title), comprising: 
storing, in a resistance detection circuit, a first resistance information related to a resistance of at least one sensing wire included in a plurality of sensing wires (Figs. 5-8, 13, 34; resistance detection circuitry 68 connected to traces 20 having a resistance),
wherein the first resistance information is obtained in a first inspection operation (See Fig. 34; resistive trace 20 resistances are detected at different times such as T1, T2, etc.), 
the display device comprises a substrate including a display panel comprising a display area in which an image is displayed (Figs. 5-8; display area 66 in panel 60) and a peripheral area positioned outside the display area (Fig. 5-8; dead zone 62) and the at least one sensing wire is disposed in the peripheral area of the display panel (Fig. 5-8; traces 20 are in dead zone 62) and is connected to the resistance detection circuit (Figs. 5-8; traces 20 are connected to the resistance detection circuitry 68);  
obtaining, by the resistance detection circuit, a second resistance information related to the resistance of the at least one sensing wire, wherein the second resistance information is obtained in a second inspection operation performed at a different time than the first inspection See Fig. 34; resistive trace 20 resistances are detected at different times such as T1, T2, etc. therefore, a second resistance information is inherently obtained at time T2, different than T1), 
wherein first resistance information and the second resistance information comprise a resistance comparison value between a first sensing wire of a plurality of sensing wires and a second sensing wire of a plurality of sensing wires (See Fig. 14 and Fig. 11; the traces 20 comprise multiple trace which can have different resistance values as shown in Fig. 14 - R1,1; R1, 2; R2,1, etc. Resistance information value is therefore a combined value of each of the traces in comparison to the other segments),
wherein the first sensing wire comprises a first portion and a second portion (Fig. 5-8; traces comprise multiple portions along sides  which may be a first and second portion), wherein the first portion extends along a first side of the display area (Fig.5-8; the traces 20 run along the four sides of the display area, for example a long side may be a first portion), the first side of the display area opposes a first side of the substrate (Figs. 5-8; e.g. a right side of the display area 66 opposing a right side of the panel 60 ), and the first portion extends between the first side of the display area and the first side of the substrate (Figs. 5-8; e.g. trace 20 is between the right side of the display area 66 and panel 60) and is longer than the first side of the display area (Fig. 5-8; e.g. trace 20 is longer than the right side of the display area 66);
Wherein the second portion is connected to the first portion (Fig. 5; bottom portion of traces), and the second side of the display area is adjacent to the first side of the display area and opposes a third side of the display area (Fig. 5-8; bottom part of display area is next to a right part and opposes a top part),
Fig. 5-9; circuitry 68 is disposed next to a third side, or top side of the display area. Note: Claim does not disclose the metes and bounds of the term adjacent. The plain meaning of the term adjacent is defined as “not distant”.  Therefore, a defect inspection circuit which is not distant from a third side meets this limitation) and 
wherein the second sensing wire comprises a portion extending along a fourth side of the display area which opposes the first side of the display area (Fig.5-8; the traces 20 that run along the left side of the display area), the fourth side of the display area opposing a second side of the substrate (Fig. 5-8; left side of the panel 60), the portion of the second sensing wire extending between the  fourth side of the display area and the second side of the substrate (Fig. 5-8; a second one of traces 20 that is between the left side of the display area 66 and panel 60) and being longer than the fourth side of the display area (Fig. 5-8; e.g. trace 20 is longer than the left side of the display area 66); and
and comparing, by the resistance detection circuit, the first resistance information with the second resistance information (claim 9; Fig. 34, step 432-438; resistances of segments compared at different times).
Wurzel is silent in wherein the second portion extends along less than an entirety of a second side of the display area. However, Zhang is in the field of detecting defects concerning displays and discloses wherein a sensing wire comprises a first and second portion and wherein the second portion extends along less than an entirety of a second side of the display area (See Fig. 8; line 80 extends along the left side of display and along less than an entirety of a top side of display.  Line 80 is formed as a loop as stated in para [0042] and having the end connection path 80-2 which does not run along an entirety of the top portion of display).  It would have been 
Regarding claim 21, Wurzel teaches wherein the first resistance information and the second resistance information comprise a resistance value of the at least one sensing wire (Fig. 13; r1, r2 to circuitry 68). 
 	Regarding claim 23, Wurzel teaches wherein the resistance comparison value in the first inspection operation or the second inspection operation by comparing at least two resistances from among the plurality of sensing wires (Fig. 17, 18; at least two resistances are compared).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzel et al., US 20130082843 in view of Zhang et al., US 20180053466 in view of Mizumaki, US 20110175800 
Regarding claim 2, Wurzel is silent in wherein the defect inspection circuit comprises a pad portion that outputs a comparison result of the first comparator.  Mizumaki teaches wherein the defect inspection circuit comprises a pad portion that outputs a comparison result of the first 
 	Regarding claim 3, Wurzel teaches wherein the first resistance information and the second resistance information comprise a resistance value of the at least one sensing wire (Fig. 13; R1, R2)
 	Regarding claim 4, Wurzel teaches wherein the at least one sensing wire is one of a plurality of sensing wires, and the first resistance information and the second resistance information comprise a resistance comparison value between the plurality of sensing wires (Fig. 13, 14, 18). 
Regarding claim 5, Wurzel teaches wherein the first resistance information and the second resistance information comprise a resistance value of the plurality of sensing wires (Fig. 13, 14). 
Regarding claim 6, Wurzel teaches wherein the comparator circuit further comprises a second comparator that compares at least two resistances from among the plurality of sensing wires with each other to obtain the resistance comparison value (Figs. 13-18; sense 1 and sense 2 compared). 
 	Regarding claim 7, Wurzel teaches wherein the plurality of sensing wires comprises a first sensing wire and a second sensing wire positioned at a same side with respect to the display area (Fig. 5; wires 20 comprising 4 different wires). 
 	Regarding claim 8, Wurzel teaches wherein the plurality of sensing wires comprises a first sensing wire and a second sensing wire positioned at opposite sides with respect to the display area (Fig. 5; wires 20 can be at opposite sides as it goes around the display area). 

Regarding claim 15, Wurzel is silent in wherein the resistance detection circuit comprises a pad portion that outputs an output signal of the comparator circuit. Mizumaki teaches wherein the defect inspection circuit comprises a pad portion that outputs a comparison result of the first comparator (Fig. 1). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Mizumaki into Wurzel for the purpose of providing a stable contact so that signals are transmitted efficiently.  

Claim 10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzel et al., US 20130082843 in view of Zhang et al., US 20180053466 in view of Al-Dahle et al., US 9208733 
Regarding claim 10, Wurzel is silent wherein at least one comparison result of the first comparator and the second comparator indicates a progress degree of a defect of the display device. Al-Dahle teaches determining a progress degree of the defect of the display device by comparing at least two resistances corresponding to the at least one sensing wire (Col. 9 lines 40-65).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Al-Dahle into Wurzel for the purpose of determining the progress so that actions can be taken so as to reduce the damage done to the display.
Regarding claim 24, Wurzel is silent in determining a progress degree of the defect of the display device by comparing at least two resistances corresponding to the at least one sensing wire.  Al-Dahle teaches determining a progress degree of the defect of the display device by .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzel et al., US 20130082843 in view of Zhang et al., US 20180053466  in view of Hachisuka, US 20080030725
Regarding claim 14, Wurzel teaches wherein wherein a second resistance comparison value is obtained in a second inspection operation performed at a different time than the first inspection operation (Fig. 13-18).  Wurzel is silent in wherein the comparator circuit further comprises a second comparator that compares the first resistance comparison value with the second resistance comparison value. However, Hachisuka teaches wherein a comparator circuit comprises second comparator that compares at least two values with each other to obtain a comparison value (Fig. 3; para [0063]). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Hachisuka into Wurzel for the purpose of detecting defects in a number of wires at a same time and/or at a faster rate so that the detection system provides greater efficiency.

 	 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/F.P/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
3/13/2021